DETAILED ACTION

Response to Amendment
This action is in reply to the Applicant’s amendments filed on 08 August 2022.
Claims 35-43 have been amended.
Claims 26-50 are currently pending and have been examined.
 
Allowable Subject Matter
Claims 26-50 are allowed.
Claims are renumbered as 1-25.
The following is an examiner’s statement of reasons for allowance: 
Claims 26, 35, and 44 are allowed because a search of the prior art of record fail to anticipate or render obvious step of communicate a second generated spike train from a second node of the spiking neural network, the second generated spike train based on one or more signal spikes of a second received spike train provided to the second node, wherein the second generated spike train exhibits a second rate of spiking, and wherein a synapse is directly coupled to each of the first node and the second node; and apply a first value of a synaptic weight to at least one signal spike communicated via the synapse, and determine a second value of the synaptic weight, including circuitry to signal a change to apply to the first value of the synaptic weight, the change based on a product of a first value based on the first rate of spiking and a second value based on the second rate of spiking, wherein a training of the spiking neural network is based on the change being applied to the first value.


The closest art presented were U.S. PGPub. No. 20140032460 to Cruz-Albrecht et al. and U.S. PGPub. No. 20180276529 to Paul et al, where disclose the neuron electronic circuit with neuron spike rate setting.
For claims 27-34, 36-43, and 45-50, they depend on claims 26, 35, and 44 respectively and therefore are considered allowable on the basis as the independent claim as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG S AHN whose telephone number is (571)270-3706.  The examiner can normally be reached on M-F: 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG S AHN/Examiner, Art Unit 2631                                                                                                                                                                                                         (571)-270-3706
sung.ahn@uspto.gov